Citation Nr: 18100231
Decision Date: 04/02/18	Archive Date: 04/02/18

DOCKET NO. 11-12 200
DATE:	April 2, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to an increased disability rating for migraine headaches, currently rated as 10 percent disabling is denied. 
FINDING OF FACT
The evidence of record does not show that the Veterans migraine headaches were manifested by characteristic prostrating attacks occurring on an average once a month over last several months.
CONCLUSION OF LAW
For the entire rating period on appeal, the criteria for entitlement to an increased disability rating for migraine headaches, currently rated as 10 percent disabling, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8100 (2017).   
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from December 1981 to August 1992.
This matter comes before the Board of Veterans Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veterans claims file is currently under the jurisdiction of the St. Petersburg, Florida RO.
This case was previously remanded by the Board in June 2016.  A review of the claims file shows that there has been substantial compliance with the Boards remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board for review.
In June 2016, the Board remanded the claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, claimed as secondary to traumatic brain injury for additional development.  A February 2018 rating decision granted entitlement to service connection for depression.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997). 
In November 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
1. Increased Rating for Migraine Headaches
General Legal Criteria
Disability ratings are determined by the application of VAs Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).
Further, a disability rating may require re-evaluation in accordance with changes in a veterans condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as staged ratings, whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).
Analysis
The Veteran seeks a disability rating in excess of 10 percent for his service-connected migraine headaches.  The Veterans claim for an increased rating was received on December 16, 2008.  Therefore, the relevant rating period is from December 17, 2007, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400 (o) (2).  
The Veterans service-connected migraine headaches is evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.   Under Diagnostic Code 8100 a 10 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once in 2 months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months; and the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.  The rating criteria do not define prostrating nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), prostration is defined as extreme exhaustion or powerlessness. 
Turning to the relevant evidence of record, the Veteran was provided a VA examination in January 2009.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner stated that the Veteran showed a history of migraine headaches.  The Veteran stated that he experiences chronic recurrent headaches that occur approximately two to three times per week despite taking medication.  
The Veteran was provided a VA examination in April 2009 relating to his claim for entitlement to service connection for traumatic brain injury.  The Veteran stated that he has migraine headaches approximately four times per week lasting one to two hours.  The Veteran further stated that he is able to take medication that usually relieves his headaches.  The Veteran stated that his migraine headaches cause nausea and vomiting once or twice a year requiring hospitalization.  
In his March 2010 Notice of Disagreement the Veteran stated that he experiences between three to four prostrating headaches per week and that he takes medication for his headaches.  
The Veteran was provided a VA examination in February 2011.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated that he suffers from three different types of headaches.  First, the Veteran stated that he suffers from mild and tolerable headaches that occur on a daily basis not requiring medication.  Second, the Veteran described headaches that occur approximately once per week that he described as throbbing that were not intolerable.  Third, the Veteran described severe, intolerable headaches requiring bedrest of one day in duration occurring approximately once every four to five months.  The Veteran further stated that he has been to the emergency room once over the last 25 years due to his headaches.  
A February 2011 VA treatment record reflects that the Veteran stated he went to the emergency room for one day due to a migraine headache.  
The Veteran was provided a VA headaches examination in June 2015.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran stated that he has daily occipital headaches that radiate around to the front of his head.  He further stated that the pain can be accompanied by nausea and light sensitivity.  Upon examination, the VA examiner noted that the Veteran does not have characteristic prostrating attacks of migraine headache pain.  
During the November 2015 Board hearing the Veteran stated that he has headaches approximately every day to every other day that cause sensitivity to light.   
The Veteran was provided a VA examination in June 2017.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that he has constant headaches that cause him to get sick in his stomach.  He further reported that he gets about four bad headaches per month.  Upon examination, the VA examiner noted that the Veteran does not experience prostrating attacks of headache pain.   
The Veteran is competent to report headaches and accompanying symptoms such as pain, nausea and lightheadedness.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds him credible in this regard as there is nothing in the record that impugns his statements as to the nature, severity, and frequency of his headaches.  As there is no evidence contrary to the Veterans reports as to the nature, severity, and frequency of his headaches and the effects they have on his ability to work, the Board accepts his statements as probative evidence.  
In view of the relevant evidence of record, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for his service-connected migraine headaches.  During the February 2011 VA examination the Veteran described prostrating headaches that occur approximately once every four to five months.  The June 2015 VA examination report indicates that the Veteran experienced constant headaches that cause nausea and light headedness.  Additionally, at the June 2017 VA examination, the Veteran stated that he has constant headache pain; the VA examiner stated that the Veteran does not experience prostrating attacks of headache pain.  Therefore, none of the VA examinations indicate that the Veterans headaches were characteristic prostrating attacks occurring on an average once a month over the last several months.  Rather, the VA examinations reflect that the Veteran has constant headaches that cause nausea, lightheadedness and sensitivity to light.  Such symptoms do not more closely approximate the severity contemplated by the criteria for a rating in excess of 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which requires a minimum of characteristic prostrating attacks occurring on average once a month over last several months.  To the extent the Veteran now contends that he experienced migraine symptoms more consistent with the 30 percent rating criteria under Diagnostic Code 8100, the Board finds that his assertions are outweighed by the contemporaneous evidence of record, which simply does not show prostrating attacks occurring on an average once a month over last several months.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Accordingly, the record does not show that at any time during the period on appeal that the Veteran was entitled to a rating in excess of 10 percent for his service-connected migraine headaches.
The Board therefore finds that the criteria for a rating in excess of 10 percent for the Veterans service-connected migraine headaches have not been met at any time during the rating period.  As the preponderance of the evidence is against the assignment of a rating in excess of 10 percent, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



						CONTINUED ON NEXT PAGE


 
VAs Duty to Notify and Assist
With respect to the Veterans claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

 
U. R. POWELL
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	B. G. LeMoine, Associate Counsel 

